UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 14, 2010 ONEIDA FINANCIAL CORP. (Exact Name of Registrant as Specified in its Charter) Maryland 001-34813 80-0632920 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 182 Main Street, Oneida, New York13421-1676 (Address of Principal Executive Offices) (315) 363-2000 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On September 14, 2010, Oneida Financial Corp. (the “Company”) announced the declaration of a quarterly cash dividend of $0.12 per share.The cash dividend will be paid on October 12, 2010 to stockholders of record on September 28, 2010.A copy of the press release announcing the dividend is included as exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a)No financial statements of businesses acquired are required. (b)No pro forma financial information is required. (c)Not Applicable. (d)Exhibits. The following Exhibit is attached as part of this report: 99.1Press release dated September 14, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONEIDA FINANCIAL CORP. DATE: September 14, 2010 By: /s/ Michael R. Kallet Michael R. Kallet President and Chief Executive Officer (Duly Authorized Representative)
